DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Acknowledgment and Response to Remarks
This Action is in response to the request for continued examination and amendment filed on July 12, 2022. Claims 1, 3, 5-6, 8, 10-11, 14, 16-18 are pending and have been fully examined. Claims 2, 4, 7, 9,  12-13, and 15 have been cancelled by Applicant.
With respect to the 112 rejection, Applicant’s amendments overcomes the rejection. 
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered, but are not persuasive. 
Applicant states, on page 13 of remarks, that Chen does not teach: “according to the output value to-be-traced Tok and the output-value-storage Bloom filter corresponding to each block in the blockchain system, determining a block containing a first transaction T1 whose output value is the output value to- be-traced Tok” 
The examiner respectfully disagrees and notes that Chen (at least in FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2) describes tracing the transaction tree towards the transaction whose output value (d’) is the output value to- be-traced. In addition, the examiner notes that Chen, (at least on Page 3816 top of column 2) teaches that the structure of Bloom filters saves hash tables for transaction records… Chen further on Page 3815 top of column 1 teaches transaction record to include input value h(d) and output value h(d’), among other data items. Therefore, Chen teaches a Bloom Filter that stores transaction output. 
Applicant further states that Chen does not teach “determining that the first transaction is not a mining transaction and is not a block transaction that meets a preset termination condition” The examiner respectfully disagrees and notes that Chen on Page 3815 top of column 1 defines as a not mining transaction. Moreover, Algorithm 1, Line 4, is associated with the situation when a preset termination condition is not met. 
In addition, the examiner notes that the amended claim recitation “determining that a second transaction is a mining transaction or a block transaction that meets the preset termination condition, and terminating the tracing thread.” Is taught by Chen on page 3817 Algorithm 1, lines 1-3: “if contain(d,C.Fm)=false” (i.e., a present termination condition) “then return” (i.e., termination.) Therefore Chen still teaches the claim recitations.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10-11 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (“Blockchain Based Provenance Sharing of Scientific Workflows”, 2018 IEEE International Conference on Big Data).
With respect to claims 1, 6 and 11, Chen et al., teach:
acquiring information of a transaction-to-be-traced T in a blockchain system, wherein the information of the transaction-to-be-traced T includes an input value of the transaction-to-be- traced T; (FIG. 3, Page 3814, Introduction, section II.A, Page 3815, section II.B., SWF is a transaction that receives input di and produces output d’i)
before acquiring information of the transaction-to-be-traced T, each block generated in the blockchain system is configured with an output-value-storage Bloom filter that stores output values of all transactions corresponding to the block; (Page 3816, left column, Lines 29-55 “at first, the provenance sharing blockchain only has a Genesis Block… writes the transaction in local memory in blk, and generates the Bloom filters, hash tables related to the data transformation records…)
according to the input value of the transaction-to-be-traced T and  the output-value- storage Bloom filter corresponding to each block in the blockchain system, performing a tracing process on the transaction-to-be-traced T, (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction)
determining an input value Tik of the transaction-to-be-traced T, k being a positive integer; (Page 3817 section III.B “the output of last operation acts as the input for the next operation.”)
for each input value Tik , determining an output value to-be-traced Tok that equals Tik and creating a corresponding tracing thread, (Page 3817 section III.B “the output of last operation acts as the input for the next operation.”)
and in each tracing thread: 
according to the output value to-be-traced Tok and the output-value-storage Bloom filter corresponding to each block in the blockchain system, (Page 3816 top of column 2: “…the structure of Bloom filters, hash table for data transformation records saving as well as that of transaction records…” Page 3815 top of column 1: a data set identified by hash value h(d) may be processed by a workflow task op identified by h(op) and produces new output data d’ identified by h(d’). At the same time, d’ can also be taken as the input by another workflow task. So, provenance in this paper is simply defined as a set of data transformation record P={(h(di), h(opi), h(d’i); ti)…})
determining a block containing a first transaction T1 whose output value is the output value to- be-traced Tok; (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction tree towards the transaction whose output value “d’” is the output value to- be-traced)
in response to determining the block containing the first transaction T1, scanning all transactions of the block to identify the first transaction T1 whose output value is the output value to-be-traced Tok; (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction tree towards the transaction whose output value is the output value to- be-traced, page 3817 Algorithm 1, “for each op ∈ OP do…end for”) 
determining that the first transaction TI is not a mining transaction (ProChain and its transactions are described as a Provenance Sharing blockchain (i.e., not mining transactions: FIG. 1, ProChain, Page 3815 top of column 1, Page 3815 section II. B) 
and is not a block transaction that meets a preset termination condition, determining the first transaction T1 as a leaf node of the transaction-to-be-traced T, (page 3817 Algorithm 1, line 4: “for each op                         
                            ∈
                        
                     OP do…end for”)
performing the tracing process on the first transaction T1, (page 3817 Algorithm 1, line 4: “for each op                         
                            ∈
                        
                     OP do…end for”)
in the tracing process on the first transaction TI or on a transaction that is a leaf node of the first transaction TI, determining that a second transaction is a mining transaction or a block transaction that meets the preset termination condition, and terminating the tracing thread. (page 3817 Algorithm 1, lines 1-3: “if contain(d,C.Fm)=false then return” a present termination condition “contain(d,C.Fm)=false” is met and therefore the algorithm ends with “return”)
Chen et al. do not explicitly teach:
determining that a second transaction is a mining transaction,  
However, the claim recitation is an optional recitation and does not further limit the scope of the claim, because the second part of the conditional recitation (or a block transaction that meets the preset termination condition) is taught by Chen et al. 
Moreover, with respect to claim 6, Chen et al. teach:
 a memory, configured to store program instructions for performing a method for blockchain transaction tracing; and a processor, coupled with the memory… (FIG. 1, Page 3814, Introduction, Page 3815, Section II.B)
In addition, with respect to claim 11, Chen et al. teach:
 a non-transitory computer-readable storage medium, containing program instructions for, when executed by a processor, performing a method for blockchain transaction tracing … (FIG. 1, Page 3814, Introduction, Page 3815, Section II.B)
With respect to claims 3, 8 and 14, Chen et al., teach the limitations of claims 1, 6, and 11.
Moreover, Chen et al. teach:
according to the output value to-be-traced Tok and the output-value-storage Bloom filter corresponding to each block in the blockchain system, determining the block containing a first transaction T1 whose output value is the output value to-be-traced Tok includes, for a current block in the blockchain system:
performing a hashing process on the output value to-be-traced Tok using a number m of hash functions in the output-value-storage Bloom filter corresponding to the current block to obtain values of a number m of corresponding positions; (Page 3816-3817, section III.A, Algorithm 1, “k hash functions hi(1                         
                            ≤
                        
                     i                         
                            ≤
                        
                     k) that mapping a record into a bit in F is provided. Given a record r and j = hi(r), the jth bit in the F must be changed into bit 1.”)
if all of the values of the number m of corresponding positions are a preset value, determining that the current block as the block containing the first transaction T1; (transaction backtracking, Page 3818 section IV, Algorithm 2, “if clause steps 4-7”)
if any value of the number m of corresponding positions is not the preset value, determining that the current block is not the block containing the first transaction T1; ((transaction backtracking, Page 3818 section IV, Algorithm 2, “if clause steps 4-7”)
With respect to claims 5, 10 and 16, Chen et al., teach the limitations of claims 1, 6, and 11.
Moreover, Chen et al. teach:
the output-value-storage Bloom filter corresponding to each block in the blockchain system is located in a block header of the corresponding block or a Bloom filter array of a database of the blockchain system. (FIG. 2, Page 3815, right column)
With respect to claim 18, Chen et al., teach the limitations of claim 1.
Moreover, Chen et al. teach:
generating a tree structure corresponding to the transaction-to-be-traced according to the leaf node determined during the tracing process. (Page 3816, FIG. 4, “Merkle Tree” )
Chen et al. do not explicitly teach:

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lohe et al. (US patent Publication No. 2017/0046689).
With respect to claim 17, Chen et al., teach the limitations of claim 1.
Moreover, Chen et al. teach:
wherein k is an integer greater than 1, (Page 3818 section IV. Algorithm 2, “for i=n-1 to 1”)  
Chen et al. do not explicitly teach:
at least two of the created tracing threads are performed simultaneously.
However, Lohe et al. teach:
at least two of the created tracing threads are performed simultaneously. ([1381])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parallel processing of threads, as taught by Lohe et al., into the blockchain transaction tracking of Chen et al., in order to increase processing speed. (Lohe et al. Abstract, [0432])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavletic et al. (US 2019/0295114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685

                                                                                                                                                                                       /STEVEN S KIM/Primary Examiner, Art Unit 3685